DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in Parent Application 15/491,390 has been reviewed.
In claim 18, line 2, there should be a comma between “door” and “said”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, the expression “a follower” is indefinite for double inclusion, wherein is not clear as to whether the follower recited in claim 6 refers to the same recited in base claim 4.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaydos (US 6,019,049).
Gaydos discloses a hopper car having features as recited in the instant claims, including secondary lock 100 mounted to a body structure of a hopper car, wherein the secondary lock includes movable member 102 pivotally mounted by pin 104 to a base to operate between first and second engaged and disengaged positions with a door transmission, including parts 62-68, operated by actuator 60, and wherein the 
Regarding instant claim 3, consider the structure of Gaydos, wherein the movable member includes pawl 105, and the door transmission includes catch 108.
Regarding instant claims 4 and 6, consider the structure of Gaydos, wherein the secondary lock includes an inner surface forming a follower in contact with cam/moving/release member 112 of the door transmission.
Regarding instant claim 5, consider the structure of Gaydos, wherein there are pawl 105, catch 108, and over-center primary lock (Fig. 8).
Regarding instant claim 7, consider the door transmission shown in Figs. 6-7 of Gaydos, which includes part 64 having elongated slot 67 for defining a sequencing member/lost motion fitting configured to operate as claimed.
Regarding instant claims 8-10, consider the structure of Gaydos, described above, which is considered to include the combination of features recited in instant claim 8, wherein the linkage is considered to include linking parts, such as any parts or combinations of 68, 108, 66, 54, 74, 84, 76, 86, that transmit motions between actuator 60 (Fig. 7) and the hopper doors (Fig. 3-4), which are movable into a primary lock configuration shown in Figs. 3 and 8. 
Regarding instant claims 11-13, consider the structure of Gaydos as described above. As to the instant claimed manual release, consider the screw nut that receives threaded rod 62 and mounted on sequencing member 64 shown in Fig. 6 of Gaydos, wherein a lever can be used to engage an open face of the screw nut to manually force 

    PNG
    media_image1.png
    340
    492
    media_image1.png
    Greyscale

Regarding instant claims 14-15, consider the first and second stationary members shown in the annotated Fig. 7 of Gaydos, wherein these first and secondary members are operable as claimed.
Regarding instant claim 16, consider the structure of Gaydos, described above, which is considered to include the combination of features recited in instant claim 16, wherein the linkage is considered to include linking parts, such as any parts or combinations of 68, 108 (catch 108 engaging pawl 105), 66, 54, 74, 84, 76, 86, that transmit motions between actuator 60 (Fig. 7) and hopper doors (Fig. 3-4), which are movable into a primary lock configuration shown in Figs. 3 and 8. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 4,194,450) in view of Gaydos (US 6,019,049).
Miller discloses a railroad hopper car door operating mechanism including predominately upstanding oriented actuator 19 located at center sill 4, and over-center primary lock of doors 3 through struts 7.
Gaydos shows a railroad hopper car door operating mechanism comprising the features described above, which include an actuator, a secondary lock, a sequencing member, and a manual release. 
In view of Gaydos, it would have been obvious to one of ordinary skill in the art to include a secondary lock, a sequencing member, and a manual release, configured and arranged in a manner similar to that taught by Gaydos in the structure Miller to enhance the securement of the doors in their closed positions.  The structure of Miller, as modified, is considered to include the features of instant claim 11.
Regarding instant claims 17-18, consider for examples, Figs. 1 and 5 of Miller.
Claims 11 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris (US 4,741,274).
Ferris discloses a railroad hopper car door operating mechanism comprising  actuator 19, an over-center primary lock associated with struts 81, secondary lock 37, and sequencing member 42. As to the instant claimed manual release, consider member 44 and/or the screw nut adjacent thereto shown in Fig. 2 of Ferris, wherein a lever can be used to engage open face of member 44 or the screw nut to manually force extension of rod 27 to release the secondary and primary locks. The structure of Ferris is considered to include the feature of instant claim 11.
Regarding instant claim 19, consider the hopper car and the door-operating mechanism shown in Figs. 1 and 2 of Ferris, wherein actuator 19 is readable as acting amidst center sill 7 or having a line of action acting through center sill 7.
Regarding instant claim 20, consider the structure of Ferris, which includes the doors split into first and second portions 17 laterally to each side of center sill 7 and driven by actuator 19 through a bifurcated mechanical transmission, and a manual release described above; wherein, first and second door portions 17 are yoked via member 82 to sweep through a common arc together, and wherein the manual release described above is arranged, configured, and operable as claimed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yue (US 8,939,088), Lindauer (US 4,163,424) and Eagle (US 4,284,011) disclose various car door operating mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617